Name: 2007/552/EC: Commission Decision of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 3852) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  tariff policy;  Europe;  health;  organisation of transport;  agricultural policy;  agricultural activity;  trade policy
 Date Published: 2007-08-07

 7.8.2007 EN Official Journal of the European Union L 206/10 COMMISSION DECISION of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom (notified under document number C(2007) 3852) (Text with EEA relevance) (2007/552/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10 (3) thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (2), and in particular Article 9(3) thereof, Whereas: (1) An outbreak of foot-and-mouth disease has been declared in the United Kingdom. (2) The foot-and-mouth disease situation in the United Kingdom is liable to endanger the herds of other Member States in view of the placing on the market and trade in live biungulate animals and certain of their products. (3) The United Kingdom has taken measures in the framework of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (3), and has introduced further measures within the affected areas. (4) The disease situation in the United Kingdom requires reinforcing the control measures for foot-and-mouth disease taken by the United Kingdom by adopting, in collaboration with the Member State concerned and pending the meeting of the Standing Committee on the Food Chain and Animal Health, interim Community protective measures. (5) Council Directive 64/432/EEC (4), concerns health problems affecting intra-Community trade in bovine animals and swine. (6) Council Directive 91/68/EEC (5), concerns animal health conditions governing intra-Community trade in ovine and caprine animals. (7) Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A (I) to Directive 90/425/EEC (6) concerns, amongst others, trade in other biungulates and in semen, ova and embryos of sheep and goats, and in embryos of porcine animals. (8) Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (7) concerns, amongst others, the health conditions for the production and marketing of fresh meat, minced meat, mechanically separated meat, meat preparations, farmed game meat, meat products, including treated stomachs, bladders and intestines, and dairy products. (9) Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (8) concerns, amongst others, the health marking of food of animal origin. (10) Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (9) provides for specific treatment of meat products that ensure inactivation of the foot-and-mouth disease virus in products of animal origin. (11) Commission Decision 2001/304/EC of 11 April 2001 on marking and use of certain animal products in relation to Decision 2001/172/EC concerning certain protection measures with regard to foot-and-mouth disease in the United Kingdom (10) concerns a specific health mark to be applied to certain products of animal origin that shall be restricted to the national market. (12) Council Directive 92/118/EEC (11), lays down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC. (13) Regulation (EC) No 1774/2002 of the European Parliament and of the Council of 3 October 2002 laying down health rules concerning animal by-products not intended for human consumption (12) provides for a range of treatments of animal by products suitable to inactivate foot-and-mouth disease virus. (14) Council Directive 88/407/EEC (13), lays down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species. (15) Council Directive 89/556/EEC (14), concerns the animal health conditions governing intra Community trade in and imports from third countries of embryos of domestic animals of the bovine species. (16) Council Directive 90/429/EEC (15), lays down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the porcine species. (17) Council Directive 90/426/EEC (16), concerns animal health conditions governing the movement and import from third countries of equidae. (18) The situation shall be reviewed at the meeting of the Standing Committee on the Food Chain and Animal Health scheduled for 8 August 2007 and the measures adapted where necessary, HAS ADOPTED THIS DECISION: Article 1 Without prejudice to the measures taken by the United Kingdom within the framework of Council Directive 2003/85/EC, and notably the implementation of a temporary control zone in accordance with Article 7(1) and a movement ban as provided for in Article 7(3) of that Directive, the United Kingdom shall ensure that: 1. no live animals of the bovine, ovine, caprine and porcine species and other biungulates move between those parts of its territory listed in Annex I and Annex II; 2. no live animals of the bovine, ovine, caprine and porcine species and other biungulates are dispatched from or moved through those parts of its territory listed in Annex I and Annex II; 3. without prejudice to the restrictions on movement of susceptible animals within and through Great Britain applied by the competent authorities of the United Kingdom, and derogating from the provisions in paragraph 2, the competent authorities may authorise the direct and uninterrupted transit of biungulate animals through the areas listed in Annex I and Annex II on main roads and railway lines. 4. the health certificates provided for in Council Directive 64/432/EEC accompanying live bovine and porcine animals and in Council Directive 91/68/EEC accompanying live ovine and caprine animals consigned from parts of the territory of the United Kingdom not listed in Annex I and Annex II to other Member States shall bear the following words: Animals conforming to Commission Decision 2007/552/EC of 6 August 2007 concerning interim protective measures with regard to foot-and-mouth disease in the United Kingdom. 5. the health certificates accompanying biungulates, other than those covered by the certificates mentioned in paragraph 4, consigned from parts of the territory of the United Kingdom not listed in Annex I and Annex II to other Member States shall bear the following words: Live biungulates conforming to Commission Decision 2007/552/EC of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 6. The movement to other Member States of animals accompanied by an animal health certificate referred to in paragraphs 4 or 5 shall only be allowed following three days advance notification dispatched by the local veterinary authority to the central and local veterinary authorities in the Member State of destination. Article 2 1. The United Kingdom shall not dispatch meats as defined in paragraph 2 of the bovine, ovine, caprine and porcine species and other biungulates coming from or obtained from animals originating in those parts of its territory listed in the Annex I. 2. Meats referred to in paragraph 1 includes fresh meatminced meatmechanically separated meat and meat preparations as defined in paragraph 1 of Annex I to Regulation (EC) No 853/2004. 3. Meats not eligible for dispatch from the United Kingdom in accordance with the provisions of this Decision shall be marked in accordance with Article 4(1), second paragraph of Council Directive 2002/99/EC or in accordance with Commission Decision 2001/304/EC. 4. Provided that the meat is clearly identified, and has been transported and stored since the date of production separately from meat not eligible, in accordance with the provisions of this Decision, for dispatch outside the areas listed in Annex I, the prohibition provided for in paragraph (1) shall not apply to meats referred to in paragraph (2) bearing the health mark in accordance with Chapter III of Annex I to Regulation (EC) No 854/2004/EC, and which: (a) was obtained before 15 July 2007, or (b) derived from animals reared and slaughtered or, in the case of meat obtained from wild game of species susceptible to foot-and-mouth disease, killed outside the areas listed in Annex II. 5. The control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities. 6. The prohibitions provided for in paragraph 1 shall not apply to fresh meat obtained from animals reared outside the areas listed in Annex I and Annex II and transported in derogation to Article 1 (1) and (2) directly and under official control in sealed means of transport to a slaughterhouse situated in the area listed in Annex I outside the protection zone for immediate slaughter. Such meat shall only be placed on the market in the parts of the territory of the United Kingdom mentioned in Annex I and conform to the following conditions:  all such fresh meat must bear the health mark in accordance with Article 4(1), second paragraph of Council Directive 2002/99/EC or in accordance with Commission Decision 2001/304/EC,  the plant is operated under strict veterinary control,  the fresh meat is clearly identified, and transported and stored separately from meat which is eligible for dispatch outside the United Kingdom,  the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions. 7. The prohibitions provided for in paragraph 1 shall not apply to fresh meat obtained from cutting plants situated in the area listed in Annex I under the following conditions:  only fresh meat as described in paragraph (4), will be processed in this establishment, on any same day. Cleaning and disinfection will be carried out after processing of any meat not meeting this requirement;  all such fresh meat must bear the health mark in accordance with Chapter III of Annex I to Regulation (EC) No 854/2004/EC;  the plant is operated under strict veterinary control;  the fresh meat must be clearly identified, and transported and stored separately from meat which is not eligible for dispatch outside the areas mentioned in Annex I;  the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to the other Member States and the Commission a list of those establishments which they have approved in application of these provisions. 8. Meat consigned from the United Kingdom to other Member States shall be accompanied by a certificate from an official veterinarian. The certificate shall bear the following words: Meat conforming to Commission Decision 2007/552/EC of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom. Article 3 1. The United Kingdom shall not dispatch meat products, including treated stomachs, bladders and intestines, of animals of the bovine, ovine, caprine and porcine species and other biungulates coming from those parts of the United Kingdom listed in the Annex I or prepared using meat obtained from animals originating in those parts of the United Kingdom. 2. Provided that the meat products, including treated stomachs, bladders and intestines, are clearly identified, and have been transported and stored since the date of production separately from meat products, including treated stomachs, bladders and intestines, not eligible, in accordance with the provisions of this Decision, for dispatch outside the areas listed in Annex I, the prohibition provided for in paragraph (1) shall not apply to meat products, including treated stomachs, bladders and intestines, bearing the health mark in accordance with Chapter III of Annex I to Regulation (EC) No 854/2004/EC and which: (a) are either made from meats described in Article 2 (4); or (b) have undergone at least one of the relevant treatments laid down for foot-and-mouth disease in Part 1 of Annex III to Directive 2002/99/EC;. 3. The control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions. 4. Meat products, including treated stomachs, bladders and intestines, consigned from United Kingdom to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words: Meat products, including treated stomachs, bladders and intestines, conforming to Commission Decision 2007/552/EC of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 5. Derogating from the provisions in paragraph 4 it shall be sufficient, in the case of meat products, including treated stomachs, bladders and intestines, which conform to the requirements of paragraph 2 and have been processed in an establishment operating HACCP (17) and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions required for the treatment laid down in paragraph 2 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 6. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of meat products, including treated stomachs, bladders and intestines, heat treated at least in accordance with paragraph 2 (b) in hermetically sealed containers so as to ensure that they are shelf stable, to be accompanied by a commercial document stating the heat treatment applied. Article 4 1. The United Kingdom shall not dispatch milk intended or not intended for human consumption from those parts of its territory listed in the Annex I. 2. The prohibitions described in paragraph 1 shall not apply to milk which has been subjected to at least a treatment in accordance with (a) Part A of Annex IX to Directive 2003/85/EC, if the milk is intended for human consumption; or (b) Part B of Annex IX to Directive 2003/85/EC, if the milk is not intended for human consumption or is intended for feeding to animals of species susceptible to foot-and-mouth disease. 3. The prohibitions described in paragraph 1 shall not apply to milk prepared in establishments situated in the areas listed in Annex I under the following conditions: (a) all milk used in the establishment must either conform to the conditions of paragraph 2 or be obtained from animals reared and milked outside the area listed in Annex I, (b) the establishment is operated under strict veterinary control, (c) the milk must be clearly identified and transported and stored separately from milk and dairy products which are not eligible for dispatch outside the areas mentioned in Annex I, (d) transport of raw milk from holdings situated outside the areas mentioned in Annex I to the establishments referred to above is carried out in vehicles which were cleaned and disinfected prior to operation and had no subsequent contact with holdings in the areas mentioned in Annex I keeping animals of species susceptible to foot-and-mouth disease, (e) the control of the compliance with the above listed conditions shall be carried out by the competent veterinary authority under the supervision of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions. 4. Milk consigned from the United Kingdom to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words: Milk conforming to Commission Decision 2007/552/EC of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 5. Derogating from the provisions in paragraph 4 it shall be sufficient, in the case of milk which conforms to the requirements of paragraph 2(a) or (b) and has been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions required for the treatment laid down in paragraph 2(a) or (b) is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 6. Derogating from the provisions in paragraph 4 it shall be sufficient in the case of milk which conforms to the requirements in paragraph 2(a) or (b) and which has been treated in hermetically sealed containers so as to ensure that it is shelf stable, to be accompanied by a commercial document stating the heat treatment applied. Article 5 1. The United Kingdom shall not dispatch dairy products intended or not intended for human consumption from those parts of its territory listed in Annex I. 2. The prohibitions described in paragraph 1 shall not apply to dairy products intended or not intended for human consumption: (a) produced before 15 July 2007; or (b) prepared from milk complying with the provisions in Article 4(2) or (3), or (c) for export to a third country where import conditions permit such products to be subject to treatment other than laid down in this Decision which ensures the inactivation of the foot-and-mouth disease virus. 3. Without prejudice to Chapter II of Section IX of Annex III to Regulation (EC) No 853/2004 the prohibitions described in paragraph 1 shall not apply to dairy products intended for human consumption: (a) produced from milk of a controlled pH less than 7.0 and subject to a heat treatment at a temperature of at least 72 °C for at least 15 seconds, on the understanding that such treatment was not necessary for finished products, the ingredients of which comply with the respective animal health conditions laid down in this Decision. (b) produced from raw milk of bovine, ovine or caprine animals which have been resident for at least 30 days on a holding situated, within an area listed in Annex I, in the centre of a circle of at least 10 km radius where no outbreak of foot-and-mouth disease has occurred during the 30 days prior to producing the raw milk, and which are subject to a maturation or ripening process of at least 90 days during which the pH is lowered below 6.0 throughout the substance, and the rind of which has been treated with 0,2 % citric acid immediately prior to wrapping or packaging. 4. The prohibitions described in paragraph 1 shall not apply to: (a) dairy products prepared in establishments situated in the areas listed in Annex I under the following conditions:  all milk used in the establishment will either conform to the conditions of Article 4(2) or be obtained from animals outside the area listed in Annex I,  all dairy products used in the final product will either conform to the conditions of paragraph 2(a) and (b) or 3 or be made from milk obtained from animals outside the area listed in Annex I,  the establishment is operated under strict veterinary control,  the dairy products must be clearly identified and transported and stored separately from milk and dairy products which are not eligible for dispatch outside the areas mentioned in Annex I,  the control of the compliance with the above listed conditions shall be carried out by the competent authority under the responsibility of the central veterinary authorities who will communicate to other Member States and the Commission a list of those establishments which they have approved in application of these provisions; (b) dairy products prepared in the parts of the territory outside the areas mentioned in Annex I using milk obtained before 15 July 2007 from parts of the territory mentioned in Annex I provided that the dairy products are clearly identified and transported and stored separately from dairy products which are not eligible for dispatch outside the areas mentioned in Annex I. 5. Dairy products consigned from the United Kingdom to other Member States shall be accompanied by an official certificate. The certificate shall bear the following words: Dairy products conforming to Commission Decision 2007/552/EC of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 6. Derogating from the provisions in paragraph 5 it shall be sufficient in the case of dairy products which conform to the requirements of paragraphs 2(a) and (b), 3 and 4 and have been processed in an establishment operating HACCP and an auditable standard operating procedure which ensures that standards for treatment are met and recorded, that compliance with the conditions laid down in paragraphs 2(a) and (b), 3 and 4 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 7. Derogating from the provisions in paragraph 5 it shall be sufficient in the case of dairy products which conform to the requirements of paragraphs 2(a) and (b), 3 and 4 and which have been treated in hermetically sealed containers so as to ensure that they are shelf stable to be accompanied by a commercial document stating the heat treatment applied. Article 6 1. The United Kingdom shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex I to other parts of the United Kingdom. 2. The United Kingdom shall not dispatch semen, ova and embryos of the bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in Annex I and Annex II. 3. The prohibitions in paragraphs 1 and 2 shall not apply to: (a) frozen bovine and porcine semen produced before 15 July 2007; and (b) frozen bovine and porcine semen and bovine embryos imported into the United Kingdom in accordance with the conditions laid down in Council Directives 88/407/EEC, 90/429/EEC and 89/556/EEC respectively, and which since introduction into the United Kingdom have been stored and transported separately from semen and embryos not eligible for dispatch in accordance with paragraphs 1 and 2. Before the dispatch of the semen the United Kingdom shall provide de Commission and the other Member States with the list of centres authorized for the purpose of this paragraph. 4. The health certificate provided for in Council Directive 88/407/EEC and accompanying frozen bovine semen consigned from the United Kingdom to other Member States shall bear the following words: Frozen bovine semen conforming to Commission Decision 2007/552/EC of 6 August 2007 on interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 5. The health certificate provided for in Council Directive 90/429/EEC and accompanying frozen porcine semen consigned from the United Kingdom to other Member States shall bear the following words: Frozen porcine semen conforming to Commission Decision 2007/552/EC of 6 August 2007 on interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 6. The health certificate provided for in Council Directive 89/556/EEC and accompanying bovine embryos consigned from the United Kingdom to other Member States shall bear the following words: Bovine embryos conforming to Commission Decision 2007/552/EC of 6 August 2007 on interim protection measures with regard to foot-and-mouth disease in the United Kingdom. Article 7 1. The United Kingdom shall not dispatch hides and skins of bovine, ovine, caprine and porcine species and other biungulates from those parts of its territory listed in the Annex I. 2. This prohibition shall not apply to hides and skins which were produced before 15 July 2007, or which conform to the requirements of point (c) or (d) of paragraph 2 of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002. Care must be taken to separate effectively treated hides and skins from untreated hides and skins. 3. The United Kingdom shall ensure that hides and skins of bovine, ovine, caprine and porcine species and other biungulates to be sent to other Member States shall be accompanied by a certificate which bears the following words: Hides and skins conforming to Commission Decision 2007/552/EC of 6 August 2007 on interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 4. Derogating from the provisions in paragraph 3 it shall be sufficient, in the case of hides and skins which conform to the requirements of point (b) to (e) of paragraph 1 of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002 to be accompanied by a commercial document stating compliance with the conditions required for the treatment laid down in point (b) to (e) of paragraph 1 of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002. 5. Derogating from the provisions in paragraph 3 it shall be sufficient, in the case of hides and skins which conform to the requirements of point (c) or (d) of paragraph 2 of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002, that compliance with the conditions required for the treatment laid down in point (c) or (d) of paragraph 2 of Part A of Chapter VI of Annex VIII to Regulation (EC) No 1774/2002 is stated in the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). Article 8 1. The United Kingdom shall not dispatch animal products of the bovine, ovine, caprine and porcine species and other biungulates not mentioned in Articles 2, 3, 4, 5, 6 and 7 produced after the 15 July 2007 from those parts of its territory listed in Annex I. The United Kingdom shall not dispatch dung and manure from those parts of its territory listed in Annex I. 2. The prohibitions mentioned in paragraph 1 first subparagraph shall not apply to: (a) animal products which have been subjected to:  heat treatment in a hermetically sealed container with a Fo value of 3,00 or more, or  heat treatment in which the centre temperature is raised to at least 70 °C; (b) blood and blood products as defined in paragraphs 4 and 5 of Annex I to Regulation (EC) No 1774/2002 which have been subject to at least one of the treatments provided for in paragraph 3 (a) (ii) of Part A of Chapter IV of Annex VIII to Regulation (EC) No 1774/2002, followed by an effectiveness check. (c) lard and rendered fats which have been subject to the heat treatment prescribed in paragraph 2 (d) (iv) of Part B of Chapter IV of Annex VII to Regulation (EC) No 1774/2002; (d) animal casings which have been cleaned, scraped and then either salted, bleached or dried, and subsequently effective steps were taken to prevent the recontamination of the casings (e) sheep wool, ruminant hair and pigs bristles which have undergone factory washing or have been obtained from tanning and unprocessed sheep wool, ruminant hair and pigs bristles which are securely enclosed in packaging and dry; (f) petfood conforming to the requirements of paragraphs 2 to 4 of Part B of Chapter II of Annex VIII to Regulation (EC) No 1774/2002; (g) composite products which are not subject to further treatment containing products of animal origin on the understanding that the treatment was not necessary for finished products the ingredients of which comply with the respective animal health conditions laid down in this Decision, (h) game trophies in accordance with paragraphs 1, 3 or 4 of Part A of Chapter VII of Annex VIII to Regulation (EC) No 1774/2002; (i) packed products intended for use as in-vitro diagnostic or laboratory reagents. 3. The United Kingdom shall ensure that the animal products mentioned in paragraph 2 to be sent to other Member States shall be accompanied by an official certificate which bears the following words: Animal products conforming to Commission Decision 2007/552/EC of 6 August 2007 concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom. 4. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraphs 2 (b), (c) and (d) that compliance with the conditions for the treatment stated in the commercial document required in accordance with the respective Community legislation is endorsed in accordance with Article 9(1). 5. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraph 2 (e) to be accompanied by a commercial document stating either the factory washing or origin from tanning or compliance with the conditions laid down in paragraph 1 and 4 of Chapter VIII of Annex VIII to Regulation (EC) No 1774/2002. 6. Derogating from the provisions in paragraph 3 it shall be sufficient, in the case of products mentioned in paragraphs 2 (g) which have been produced in an establishment operating HACCP and an auditable standard operating procedure which ensures that pre-processed ingredients comply with the respective animal health conditions laid down in this Decision, that this is stated on the commercial document accompanying the consignment, endorsed in accordance with Article 9(1). 7. Derogating from the provisions in paragraph 3 it shall be sufficient in the case of products mentioned in paragraph 2 (i), to be accompanied by a commercial document stating that the products are for use as in-vitro diagnostic or laboratory reagents, provided that the products are clearly labelled for in-vitro diagnostic use only or for laboratory use only. Article 9 1. Where reference is made to this Article, the competent authorities of the United Kingdom shall ensure that the commercial document required by Community legislation for intra-Community trade be endorsed by the attachment of a copy of an official certificate stating that the production process has been audited and found in compliance with the appropriate requirements in Community legislation and suitable to destroy the foot-and-mouth disease virus or that the products concerned have been produced from pre-processed materials which had been certified accordingly, and provisions are in place to avoid possible re-contamination with the foot-and-mouth disease virus after treatment. Such verifying certification of the production process shall bear a reference to this Decision, shall be valid for 30 days, shall state the expiry date and shall be renewable after inspection of the establishment. 2. In case of products for retail sale to the final consumer, the competent authorities of the United Kingdom may authorize consolidated loads of products other than fresh meat, minced meat, mechanically separated meat and meat preparations, each of which is eligible for dispatch in accordance with this Decision, to be accompanied by a commercial document endorsed by the attachment of a copy of an official veterinary certificate confirming that the premises of dispatch has in place a system to ensure that goods can only be dispatched if they are traceable to documentary evidence of compliance with this Decision, and that this system has been audited and found satisfactory. The verifying certification of the traceability system shall bear a reference to this Decision, shall be valid for 30 days, shall state the expiry date and shall be renewable only after the establishment had been audited with satisfactory results. The competent authorities of the United Kingdom shall communicate to the other Member States and the Commission the list of establishments they have approved in application of these provisions. Article 10 1. The United Kingdom shall ensure that vehicles which have been used for the transport of live animals in the areas listed in Annex I and Annex II are cleaned and disinfected after each operation, and shall furnish proof of such disinfection. 2. The United Kingdom shall ensure that operators of ports of exit in the United Kingdom ensure that the tyres of road vehicles departing from the United Kingdom are exposed to disinfectant. Article 11 The restrictions laid down in Articles 3, 4, 5 and 8 shall not apply to the dispatch from the parts of the territory of the United Kingdom listed in Annex I of the products referred to in Articles 3, 4, 5 and 8, if such products were:  either not produced in the United Kingdom and remained in their original packaging indicating the country of origin of the products, or  produced in an approved establishment situated in the parts of the territory of the United Kingdom listed in Annex I from pre-processed products not originating from these areas, which have been since introduction onto the territory of the United Kingdom transported, stored and processed separately from products which are not eligible for dispatch outside the areas mentioned in Annex I and are accompanied by a commercial document or official certificate as required by this Decision. Article 12 1. The United Kingdom shall ensure that equidae dispatched from those parts of its territory listed in Annex I and Annex II to other parts of its territory or to another Member State are accompanied by a health certificate in accordance with the Model in Annex C of Council Directive 90/426/EEC. This certificate shall only be issued for equidae coming from a holding that is not subject to official prohibition in accordance with Article 4 or Article 10 of Council Directive 2003/85/EEC. 2. The animal health certificate accompanying equidae dispatched from the United Kingdom to another Member State in accordance with the provisions in the first subparagraph shall bear the following words: Equidae conforming to Commission Decision 2007/552/EC of 6 August 2007, concerning interim protection measures with regard to foot-and-mouth disease in the United Kingdom. Article 13 1. Member States other than the United Kingdom shall not send live animals of susceptible species to the part of the territory of the United Kingdom listed in Annex I. 2. Member States shall co-operate in monitoring personal luggage of passengers travelling from those parts of the United Kingdom listed in Annex I and in information campaigns carried out to prevent introduction of products of animal origin onto the territory of Member States other than the United Kingdom. Article 14 Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 15 This Decision is addressed to the Member States. Done at Brussels, 6 August 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 29, Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (2) OJ L 395, 30.12.1989, p. 13, Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 195, 2.6.2004, p. 12). (3) OJ L 306, 22.11.2003, p. 1, Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (4) OJ 121, 29.7.1964, p. 1977/64, Directive as last amended by Directive 2006/104/EC. (5) OJ L 46, 19.2.1991, p. 19, Directive as last amended by Directive 2006/104/EC. (6) OJ L 268, 14.9.1992, p. 54, Directive as last amended by Commission Decision 2007/265/EC (OJ L 114, 1.5.2007, p. 17). (7) OJ L 139, 30.4.2004, p. 55, corrected version in OJ L 226, 25.6.2004, p. 22, Regulation as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (8) OJ L 139, 30.4.2004, p. 206, corrected version in OJ L 226, 25.6.2004, p. 83, Regulation as last amended by Regulation (EC) No 1791/2006. (9) OJ L 18, 23.1.2003, p. 11. (10) OJ L 104, 13.4.2001, p. 6, Decision as last amended by Decision 2002/49/EC (OJ L 21, 24.1.2002, p. 30). (11) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33) corrected version in (OJ L 195 2.6.2004, p. 12). (12) OJ L 273, 10.10.2002, p. 1, Regulation as last amended by Regulaton (EC) No 829/2007 (OJ L 191, 21.7.2007, p. 1). (13) OJ L 194, 22.7.1988, p. 10, Directive as last amended by Decision 2006/16/EC (OJ L 11, 17.1.2006, p. 21). (14) OJ L 302, 19.10.1989, p. 1. Directive as last amended by Decision 2006/60/EC (OJ L 31, 3.2.2006, p. 24). (15) OJ L 224, 18.8.1990, p. 62, Directive as last amended by Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (16) OJ L 224, 18.8.1990, p. 42, Directive as last amended by Directive 2006/104/EC. (17) HACCP = Hazard Analysis and Critical Control Points. ANNEX I The following areas in the United Kingdom: Great Britain ANNEX II The following areas in the United Kingdom: Great Britain